ORDER

PER CURIAM.
Appellant Darryl K. Nelson (“Nelson”) appeals from the trial court’s judgment entered in the Circuit Court of the City of St. Louis upon his conviction by a jury of one count of trafficking drugs in the second degree, in violation of Section 195.223.3, RSMo 2000. Nelson was charged by amended information as a pri- or and persistent drug offender and prior and persistent felony offender. Nelson was sentenced to a ten-year term of imprisonment.
On appeal, Nelson argues the trial court erred in: (1) refusing to submit a jury *455instruction on the lesser-included offense of possession of a controlled substance because the State lacked sufficient evidence to prove a necessary element of the offense of trafficking drugs in the second degree; and (2) overruling his motion to dismiss the charge of trafficking drugs in the second degree because Section 195.223.3, RSMo 2000, violates his right to be presumed innocent under the Due Process Clause of the Fifth and Fourteenth Amendments to the United States Constitution, and Article I, Section 10 of the Missouri Constitution.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The judgment of the trial court is affirmed. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, a memorandum has been provided to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 30.25(b).